Case 20-09606       Doc 11     Filed 04/21/20 Entered 04/21/20 15:58:17               Desc Main
                                 Document     Page 1 of 6



                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 IN RE: Eustaquio Martinez           )
                                     )
                                     )
                   Debtor.           )                  Chapter 13
                                     )                  Case No.20-09606
                                     )                  Hon. Jacqueline Cox
 ___________________________________ )                  Courtroom 680

                                        Notice of Motion

 TO:     See attached service list


          PLEASE TAKE NOTICE that on the _8th____day of ___June_____ 2020, at
 _10:30____a.m., or as soon thereafter as counsel shall be heard, counsel shall appear before the
 Honorable Jacqueline Cox in courtroom _680________ of the U.S. Bankruptcy Court, Northern
 District of Illinois, 219 S. Dearborn Street, Chicago, IL, and then and there present Attorney’s
 Application for Compensation.




                                                        /s/ Michael G. Kelly

                                                        ______________________________
                                                        Michael G. Kelly, Esq.

                                 CERTIFICATE OF SERVICE

 The undersigned attorney, under penalty of perjury, certifies that he served a
 copy of Attorney’s Application for Compensation and Notice Of Motion to the
 above by U.S. Mail or CM/ECF System on the ___21st____ day of April 2020.

 by: /s/ Michael G. Kelly
 _____________________
         Michael G. Kelly

 Kelly & Bracey Law Offices
 77 W. Washington St., Suite 1813
 Chicago, IL 60602
 (312) 445-9500
 6273989
Case 20-09606    Doc 11     Filed 04/21/20 Entered 04/21/20 15:58:17   Desc Main
                              Document     Page 2 of 6




 Service List

 AMEX/DSNB
 9111 Duke BLVD
 Mason, OH 45040

 AURA Financial/Lendify
 333 BUSH ST FL 17
 San Francisco, CA 94104

 AVANT LLC/WEB BANK
 222 N. Lasalle, Suite 17
 Chicago, IL 60601

 CAP1/MNRDS
 26525 N. Riverwoods BLVD
 Mettawa, IL 60045

 CAP1/WMT
 PO BOX 30285
 Salt Lake City, UT 84130

 Capital One Bank USA N
 15000 Capital One Dr.
 Richmond, VA 23238

 CBNA
 PO BOX 6497
 Sioux Falls, SD 57117

 Celtic Bank/CONTFINCO
 4450 New Linden Hill RD
 Wilmington, DE 19808

 Chrysler Capital
 PO BOX 961275
 Fort Worth, TX 76161

 CITI
 PO BOX 6190
 Sioux Falls, SD 57117

 Credit One Bank NA
 PO BOX 98875
 Las Vegas, NV 89193
Case 20-09606     Doc 11    Filed 04/21/20 Entered 04/21/20 15:58:17   Desc Main
                              Document     Page 3 of 6




 Mariner Finance
 8211 Toen Center Dr.
 Nottingham, MD 21236

 Mercury Card/FB&T/TSYS
 2220 6th St.
 BROOKINGS, SD 57006

 Merrick Bank Corp
 PO BOX 9201
 OLD Bethpage, NY 11804

 Onemain
 PO BOX 1010
 Evansville, IN 47706

 Rise/ECS
 4150 International PLZ S
 FT WORTH, TX 76109

 SYNCB/HSN
 PO BOX 965017
 Orlando, FL 32896

 SYNCB/JCP
 PO BOX 965007
 Orlando, FL 32896

 SYNCB/PPC
 PO BOX 530975
 Orlando, FL 32896

 TD BANK USA/Targetcred
 PO BOX 673
 Minneapolis, MN 55440

 Webbank/Fingerhut
 6250 Ridgewood Rd.
 Saint Cloud, MN 56303

 World Financa Corporate
 108 Frederick St.
 Greenville, SC 29607

 CCS/First Savings Bank
Case 20-09606    Doc 11   Filed 04/21/20 Entered 04/21/20 15:58:17   Desc Main
                            Document     Page 4 of 6



 500 E 60th ST N
 Sioux Falls, SD 57104

 Comenity Bank/Carsons
 PO BOX 182789
 Columbus, OH 43218

 First Premier Bank
 601 S. Minnesota Ave
 Sioux Falls, SD 57104

 SYNCB/Walmart
 PO BOX 965024
 Orlando, FL 32896

 WEBBANK/GETTINGTON
 PO BOX 70281
 PHILADELPHIA, PA 19176

 FIRST SAVINGS CREDIT CARD
 PO Box 2509
 Omaha, NE 68103

 CBNA/BestBuy
 PO BOX 78009
 PHOENIX, AZ 85062-8009

 World Finance
 357 S. Randall Road.
 Elgin, IL 60123-5526

 Cash Store
 87 Clock Tower Plz.
 Elgin, IL 60120
        Case 20-09606        Doc 11 Filed 04/21/20 Entered 04/21/20 15:58:17                Desc Main
Form 13-9 (20200101)                  Document       Page 5 of 6
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                    Eastern Division

In Re:                                       )        Case Number: 20-09606
Eustaquio Martinez                           )
                                             )             Chapter: 13
                                             )
                                             )                      Honorable Jacqueline Cox
                                             )
              Debtor(s)                      )
            ATTORNEY'S APPLICATION FOR CHAPTER 13 COMPENSATION UNDER
                   THE COURT-APPROVED RETENTION AGREEMENT
                        (Use for cases filed on or after April 20, 2015)

The undersigned attorney seeks compensation pursuant to 11 U.S.C. § 330(a)(4)(B) and the Court-Approved
Retention Agreement executed by the debtor(s) and the attorney, for representing the interests of the debtor(s)
in this case.

   Use of Court-Approved Retention Agreement:

   The attorney and the debtor(s) have entered into the Court-Approved Retention Agreement.

   Attorney Certification:

   The attorney hereby certifies that:
   1.      All disclosures required by General Order No. 11-2 have been made.

   2.      The attorney and the debtor(s) have either:

           (i) not entered into any other agreements that provide for the attorney to receive:

              a.      any kind of compensation, reimbursement, or other payment, or

              b.      any form of, or security for, compensation, reimbursement, or other payment that varies
                      from the Court-Approved Retention Agreement; or

           (ii) have specifically discussed and understand that:

              a.      the Bankruptcy Code may require a debtor's attorney to provide the debtor with certain
                      documents and agreements at the start of the representation;

              b.      the terms of the Court-Approved Retention Agreement take the place of any conflicting
                      provision in an earlier agreement;

              c.      the Court-Approved Retention Agreement cannot be modified in any way by other
                      agreements; and

              d.      any provision of another agreement between the debtor and the attorney that conflicts
                      with the Court-Approved Retention Agreement is void.
      Case 20-09606 Doc 11 Filed 04/21/20 Entered 04/21/20 15:58:17 Desc Main
     Form 13-9 (20170105)             Document       Page 6 of 6
Compensation sought for services in this case pursuant to the Court-Approved Retention Agreement:
  $ 3,400.00 flat fee for services through case closing

Reimbursement sought for expenses in this case:
  $        for filing fee paid by the attorney with the attorney's funds
  $             for other expenses incurred in connection with the case and paid by the attorney with
                the attorney's funds (itemization must be attached)

  $             Total reimbursement requested for expenses.

Funds previously paid to the attorney by or on behalf of the debtor(s) in the year before filing this
case and not reflected in or related to the Court-Approved Retention Agreement:
       None
      A total of $         .




Date of Application: 4/21/2020                Attorney Signature /s/Michael G. Kelly
